Citation Nr: 0714775	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder 
as secondary to bilateral pes cavus with hammertoes and right 
heel spurs.

3.  Entitlement to service connection for right heel spurs.

4.  Entitlement to service connection for gout of the left 
foot and left knee.

5.  Entitlement to service connection for left foot 
deformity.

6.  Entitlement to service connection for crooked left leg.

7.  Entitlement to service connection for a left knee 
disorder as secondary to bilateral pes cavus with hammertoes 
and right heel spurs.

8.  Entitlement to service connection for bipolar disorder 
with major depression.

9.  Entitlement to service connection for bilateral pes cavus 
with hammertoes, to include the issue of whether new and 
material evidence has been submitted to reopen the claim.

10.  Entitlement to service connection for a right knee 
disorder as secondary to bilateral pes cavus with hammertoes 
and right heel spurs.

11.  Entitlement to service connection for fracture of the 
left tibia.

12.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to August 
1971.

This case comes before the Board of Veterans Appeals´ (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In February 2006, the veteran 
testified before the undersigned via videoconference 
transmission.  The hearing transcript is associated with the 
claims folder.

The issues seeking service connection for low back disorder, 
right heel spurs, gout of the left foot and left knee, 
bilateral pes cavus with hammertoes and bilateral knee 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

On February 22, 2006, prior to the promulgation of a decision 
in the appeal, the appellant and his authorized 
representative notified the Board that he was withdrawing 
from appeal claims of service connection for PTSD, a left 
foot deformity, a crooked left leg, bipolar disorder with 
major depression, a left tibia disorder, and hearing loss.


CONCLUSIONS OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant on the claims of service connection for PTSD, left 
foot deformity, a crooked left leg, bipolar disorder with 
major depression, a left tibia disorder and hearing loss have 
been met.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2006).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202 (2006).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2006).  

At a videoconference hearing on February 22, 2006, the 
veteran and his representative withdrew from appeal claims 
seeking service connection for PTSD, a left foot deformity, a 
crooked left leg, bipolar disorder with major depression, a 
left tibia disorder and hearing loss.  The transcript has 
been reduced to writing and is of record.  See Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there are no 
allegations of error of fact or law for appellate 
consideration on these claims.  The claims are dismissed as 
the Board does not have jurisdiction to consider an appeal in 
these matters.


ORDER

The appeal seeking claims of entitlement to service 
connection for PTSD, a left foot deformity, a crooked left 
leg, bipolar disorder with major depression, a left tibia 
disorder and hearing loss are dismissed.


REMAND

The record reflects that the veteran was awarded disability 
benefits from the Social Security Administration (SSA) 
effective September 1995.  The medical and legal documents 
pertaining to this award are not associated with the claims 
folder.  The possibility that SSA records could contain 
relevant evidence to the claims, to include evidence of 
current right heel and low back disabilities as well as 
possible etiology opinions, cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  The case, therefore, must be remanded 
to obtain these records.  38 C.F.R. § 3.159(c)(2 (2006). 

At his videoconference hearing in February 2006, the veteran 
and his representative argued entitlement to service 
connection for bilateral knee and low back disabilities as 
secondary to pes cavus with hammertoes and right heel spurs.  
They abandoned the theory of direct service connection for 
these disabilities.  See Transcript of February 2006 
videoconference hearing, pp. 2, 4-6.  On remand, the RO 
should specifically consider the veteran's secondary service 
connection theories.  Inasmuch as prior final RO rating 
decisions did not adjudicate the right knee disorder on a 
secondary basis, the Board finds that the new and material 
standard does not apply.  See Harder v. Brown, 5 Vet. App. 
183 (1993) (secondary service connection claim separate and 
distinct from direct service connection claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records in the 
possession of a federal agency:
    a) the veteran's VA vocational and 
rehabilitation folder;
    b) complete clinical records from the 
Salt Lake City, Utah VA Medical Center 
(VAMC), dated since January 2005; and
    c) all medical and legal documents 
pertaining to the veteran's award of SSA 
disability benefits effective September 
1995.

2.  The veteran has clarified that he is not 
seeking service connection for a low back 
disorder, a right knee disorder, or a left knee 
disorder on a direct basis.  Instead, he is only 
claiming service connection for these 
disabilities as secondary to pes cavus with 
hammertoes and right heel spurs.  See 38 C.F.R. 
§ 3.310.
Therefore, readjudicate the following claims:
		a) service connection for a low back disorder 
as secondary to bilateral pes cavus with 
hammertoes and right heel spurs;
		b) service connection for right heel spurs;
		c) service connection for gout of the left 
foot and left knee;
		d) service connection for a left knee 
disorder as secondary to bilateral pes cavus 
with hammertoes and right heel spurs; 
		e) service connection for pes cavus with 
hammertoes, to include the issue of whether new 
and material evidence has been submitted to 
reopen the claim; and 
		f) service connection for a right knee 
disorder as secondary to bilateral pes cavus 
with hammertoes and right heel spurs.

If any benefit on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case 
and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


